United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3135
                                   ___________

James Hedman Clark,                  *
                                     *
              Appellant,             *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Eastern District of Missouri.
Tom A. Mickes, former SSD attorney; *
The Law Firm, formerly known as      *     [UNPUBLISHED]
Mickes, Tueth, Kenney, Cooper,       *
Mohan & Jackstadt; Special School    *
District; Francis Howell School      *
District,                            *
                                     *
              Appellees.             *
                                ___________

                             Submitted: December 11, 2007
                                Filed: December 27, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      James Hedman Clark appeals the district court’s1 dismissal of his civil rights
complaint. Upon de novo review, see Reis v. Walker, 491 F.3d 868, 870 (8th Cir.
2007), we agree with the district court that Clark failed to state a claim upon which

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
relief could be granted. Accordingly, we affirm. See 8th Cir. R. 47B. We also grant
appellees’ motions to strike, and we deny Clark’s pending motions.
                        ______________________________




                                        -2-